  Case 18-02358            Doc 66    Filed 03/04/19 Entered 03/04/19 14:29:55        Desc Main
                                       Document     Page 1 of 9
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 18-02358
                                                  §
  SUSAN RAMOS HERNANDEZ                           §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $71,736.00              Assets Exempt:        $23,900.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $1,149.97           Without Payment:      $9,175.74

Total Expenses of
Administration:                   $406.34


        3)      Total gross receipts of $2,888.07 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $1,331.76 (see Exhibit 2), yielded net receipts of $1,556.31 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 18-02358            Doc 66    Filed 03/04/19 Entered 03/04/19 14:29:55            Desc Main
                                       Document     Page 2 of 9



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                $101,878.00        $15,944.50               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $406.34             $406.34            $406.34
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $10,308.74         $2,445.64           $1,132.82          $1,149.97
  Exhibit 7)
           Total
     Disbursements                $112,186.74        $18,796.48           $1,539.16          $1,556.31

        4). This case was originally filed under chapter 7 on 01/27/2018. The case was pending
  for 13 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 02/06/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 18-02358             Doc 66    Filed 03/04/19 Entered 03/04/19 14:29:55                      Desc Main
                                        Document     Page 3 of 9
                                                  EXHIBITS TO
                                                 FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                           AMOUNT
                                                                        TRAN. CODE                        RECEIVED
Cash                                                                      1129-000                           $100.00
US Bank (4617)                                                            1129-000                           $152.14
US Bank (4860)                                                            1129-000                           $250.00
Anticipated 2017 Federal Tax Refund                                       1224-000                         $1,453.00
Anticipated 2017 IL Tax Refund                                            1224-000                           $278.00
Chase Bank account (8330)                                                 1229-000                                $3.11
Trans America - Whole Life Insurance CSV                                  1229-000                           $651.82
TOTAL GROSS RECEIPTS                                                                                       $2,888.07

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
SUSAN RAMOS HERNANDEZ                   Surplus Funds                                  8200-002            $1,331.76
TOTAL FUNDS PAID TO                                                                                        $1,331.76
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM               CLAIMS              CLAIMS   CLAIMS               CLAIMS
NUMBER                            TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                  PAID
       2      Regional                4110-000                  $0.00        $15,944.50           $0.00           $0.00
              Acceptance
              Corporation
              Chase Bank (lien        4210-000             $5,637.00               $0.00          $0.00           $0.00
              on 2012
              Chevrolet
              Captiva)
              PennyMac Loan           4110-000            $79,469.00               $0.00          $0.00           $0.00
              Services
              Regional                4210-000            $16,772.00               $0.00          $0.00           $0.00
              Acceptance Corp
              (lien on 2014
              Chevrolet Sonic)
TOTAL SECURED CLAIMS                                     $101,878.00         $15,944.50           $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES



UST Form 101-7-TDR (10/1/2010)
  Case 18-02358            Doc 66        Filed 03/04/19 Entered 03/04/19 14:29:55            Desc Main
                                           Document     Page 4 of 9

         PAYEE             UNIFORM               CLAIMS         CLAIMS             CLAIMS         CLAIMS
                          TRAN. CODE          SCHEDULED       ASSERTED           ALLOWED            PAID
David P. Leibowitz,           2100-000                NA           $389.08         $389.08         $389.08
Trustee
David P. Leibowitz,           2200-000                NA            $13.36          $13.36          $13.36
Trustee
Green Bank                    2600-000                NA             $3.90           $3.90           $3.90
TOTAL CHAPTER 7 ADMIN. FEES AND                       NA           $406.34         $406.34         $406.34
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM           CLAIMS         CLAIMS          CLAIMS       CLAIMS
NUMBER                             TRAN. CODE      SCHEDULED       ASSERTED        ALLOWED          PAID
     1        Cavalry SPV I,         7100-900          $1,133.00     $1,132.82       $1,132.82    $1,132.82
              LLC
     3        LVNV Funding,          7100-900              $0.00     $1,312.82          $0.00        $0.00
              LLC its
              successors and
              assigns as
              Cavalry SPV I,         7990-000              $0.00        $0.00           $0.00       $17.15
              LLC
              ATT Uverse             7100-000          $2,508.00        $0.00           $0.00        $0.00
              Bank of America        7100-000          $1,580.37        $0.00           $0.00        $0.00
              - POC
              Comcast                7100-000           $195.00         $0.00           $0.00        $0.00
              FIA Card               7100-000          $1,580.37        $0.00           $0.00        $0.00
              Services
              IC System Inc          7100-000          $2,508.00        $0.00           $0.00        $0.00
              Rise                   7100-000           $301.00         $0.00           $0.00        $0.00
              Synchrony Bank         7100-000              $0.00        $0.00           $0.00        $0.00
              (Care Credit)
              US Bank                7100-000           $503.00         $0.00           $0.00        $0.00
TOTAL GENERAL UNSECURED CLAIMS                        $10,308.74     $2,445.64       $1,132.82    $1,149.97




UST Form 101-7-TDR (10/1/2010)
                                             Case 18-02358                Doc 66    Filed 03/04/19
                                                                                               FORM 1Entered 03/04/19 14:29:55                                         Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                      RECORD   9 REPORT                                                                 Page No:    1               Exhibit 8
                                                                                                        ASSET CASES

Case No.:                     18-02358                                                                                                                       Trustee Name:                                 David Leibowitz
Case Name:                    HERNANDEZ, SUSAN RAMOS                                                                                                         Date Filed (f) or Converted (c):              01/27/2018 (f)
For the Period Ending:        2/6/2019                                                                                                                       §341(a) Meeting Date:                         03/02/2018
                                                                                                                                                             Claims Bar Date:                              08/14/2018

                                 1                                                2                              3                                  4                          5                                         6

                          Asset Description                                    Petition/                 Estimated Net Value                    Property                  Sales/Funds               Asset Fully Administered (FA)/
                           (Scheduled and                                    Unscheduled                (Value Determined by                    Abandoned                 Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                 Value                          Trustee,                   OA =§ 554(a) abandon.            the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

 Ref. #
1       17537 Green Bay Avenue, Lansing, IL 60438                                 $80,000.00                                     $0.00                                               $0.00                                           FA
2       2012 Chevrolet Captiva                                                        $5,295.00                                  $0.00                                               $0.00                                           FA
Asset Notes:        CarMax appraisal provided
3       2014 Chevrolet Sonic                                                          $3,841.00                                  $0.00                                               $0.00                                           FA
4       Furniture                                                                     $1,000.00                                  $0.00                                               $0.00                                           FA
5       TV                                                                             $500.00                                   $0.00                                               $0.00                                           FA
6       Clothes                                                                       $1,000.00                                  $0.00                                               $0.00                                           FA
7       Cash                                                                           $100.00                               $100.00                                               $100.00                                           FA
8       US Bank (4860)                                                                 $250.00                               $250.00                                               $250.00                                           FA
Asset Notes:        Updated per amended schedules 5/3/18
9       Chase Bank account (8330)                                  (u)                   $3.11                                   $3.11                                               $3.11                                           FA
Asset Notes:        Updated per amended schedules 5/3/18
10      Anticipated 2017 Federal Tax Refund                        (u)                $2,700.00                            $1,453.00                                            $1,453.00                                            FA
11      Anticipated 2017 IL Tax Refund                             (u)                 $300.00                               $278.00                                               $278.00                                           FA
12      US Bank (4617)                                                                 $152.14                               $152.14                                               $152.14                                           FA
Asset Notes:    Updated per amended schedules 5/3/18
                (The two US Bank accounts were originally scheduled together--"US Bank two accounts--but then separated on amended schedules
13      Trans America - Whole Life Insurance CSV              (u)               $651.82                               $651.82                                                      $651.82                                           FA


TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                   $95,793.07                              $2,888.07                                            $2,888.07                                       $0.00




     Major Activities affecting case closing:
      06/29/2018      2018 Reporting Period:
                      After reviewing the Debtor's schedules and supporting documentation, the Trustee calculated a total of $2,888.07 in non-exempt funds in the debtor's bank accounts, as well as the
                      non-exempt portion of her state and federal tax refunds. The Debtor has repaid the Estate in full.


                      The claims bar date is August 14, 2018, after which the case will be ready for TFR.
                                          Case 18-02358      Doc 66   Filed 03/04/19
                                                                                 FORM 1Entered 03/04/19 14:29:55                             Desc Main
                                                                         Document     Page
                                                             INDIVIDUAL ESTATE PROPERTY     6 ofAND
                                                                                        RECORD   9 REPORT                                                     Page No:    2              Exhibit 8
                                                                                    ASSET CASES

Case No.:                  18-02358                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 HERNANDEZ, SUSAN RAMOS                                                                                   Date Filed (f) or Converted (c):            01/27/2018 (f)
For the Period Ending:     2/6/2019                                                                                                 §341(a) Meeting Date:                       03/02/2018
                                                                                                                                    Claims Bar Date:                            08/14/2018

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

Initial Projected Date Of Final Report (TFR):   05/06/2019                  Current Projected Date Of Final Report (TFR):                                /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                              Case 18-02358         Doc 66  Filed 03/04/19
                                                                                       FORMEntered
                                                                                               2      03/04/19 14:29:55                                  Desc MainPage No: 1                   Exhibit 9
                                                                               Document      Page  7 of 9
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-02358                                                                                              Trustee Name:                      David Leibowitz
 Case Name:                       HERNANDEZ, SUSAN RAMOS                                                                                Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***1066                                                                                            Checking Acct #:                  ******5801
Co-Debtor Taxpayer ID #:                                                                                                                Account Title:
For Period Beginning:             1/27/2018                                                                                             Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                2/6/2019                                                                                              Separate bond (if applicable):

       1                2                                3                                                4                                                   5                6                       7

   Transaction       Check /                           Paid to/                   Description of Transaction                             Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                       Tran Code            $                $


06/29/2018                     HERNANDEZ, SUSAN RAMOS                  Payment for non-exempt portion of tax refunds, funds in              *               $2,888.07                                      $2,888.07
                                                                       bank on petition date, and life insurance CSV
                      {7}                                                                                                     $100.00    1129-000                                                          $2,888.07
                      {8}                                                                                                    $250.00     1129-000                                                          $2,888.07
                      {9}                                                                                                      $3.11     1229-000                                                          $2,888.07
                      {10}                                                                                                  $1,453.00    1224-000                                                          $2,888.07
                      {11}                                                                                                   $278.00     1224-000                                                          $2,888.07
                      {12}                                                                                                   $152.14     1129-000                                                          $2,888.07
                      {13}                                                                                                   $651.82     1229-000                                                          $2,888.07
07/31/2018                     Green Bank                              Bank Service Fee                                                  2600-000                                      $3.90               $2,884.17
01/12/2019           3001      David P. Leibowitz                      Trustee Compensation                                              2100-000                                   $389.08                $2,495.09
01/12/2019           3002      David P. Leibowitz                      Trustee Expenses                                                  2200-000                                     $13.36               $2,481.73
01/12/2019           3003      SUSAN RAMOS HERNANDEZ                   Claim #: ; Amount Claimed: $1,331.76; Distribution                8200-002                                  $1,331.76               $1,149.97
                                                                       Dividend: 100.00%;
01/12/2019           3004      Cavalry SPV I, LLC                      Claim #: 1; Amount Claimed: $1,132.82; Distribution                  *                                      $1,149.97                  $0.00
                                                                       Dividend: 100.00%;
                                                                       Claim Amount                                       $(1,132.82)    7100-900                                                             $0.00
                                                                       Interest                                              $(17.15)    7990-000                                                             $0.00




                                                                                                                                        SUBTOTALS            $2,888.07             $2,888.07
                                              Case 18-02358       Doc 66  Filed 03/04/19
                                                                                     FORMEntered
                                                                                             2      03/04/19 14:29:55                               Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  8 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-02358                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        HERNANDEZ, SUSAN RAMOS                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***1066                                                                                       Checking Acct #:                      ******5801
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             1/27/2018                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                2/6/2019                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $2,888.07               $2,888.07                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $2,888.07               $2,888.07
                                                                                          Less: Payments to debtors                                          $0.00               $1,331.76
                                                                                      Net                                                                $2,888.07               $1,556.31



                     For the period of 1/27/2018 to 2/6/2019                                                    For the entire history of the account between 06/29/2018 to 2/6/2019

                     Total Compensable Receipts:                       $2,888.07                                Total Compensable Receipts:                                  $2,888.07
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                  $0.00
                     Total Comp/Non Comp Receipts:                     $2,888.07                                Total Comp/Non Comp Receipts:                                $2,888.07
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                                $0.00


                     Total Compensable Disbursements:                  $1,556.31                                Total Compensable Disbursements:                            $1,556.31
                     Total Non-Compensable Disbursements:              $1,331.76                                Total Non-Compensable Disbursements:                        $1,331.76
                     Total Comp/Non Comp Disbursements:                $2,888.07                                Total Comp/Non Comp Disbursements:                          $2,888.07
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 18-02358        Doc 66  Filed 03/04/19
                                                                                     FORMEntered
                                                                                             2      03/04/19 14:29:55                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  9 of 9
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-02358                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       HERNANDEZ, SUSAN RAMOS                                                                    Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***1066                                                                                Checking Acct #:                      ******5801
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            1/27/2018                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               2/6/2019                                                                                  Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $2,888.07             $2,888.07                    $0.00




                     For the period of 1/27/2018 to 2/6/2019                                            For the entire history of the case between 01/27/2018 to 2/6/2019

                     Total Compensable Receipts:                       $2,888.07                        Total Compensable Receipts:                                 $2,888.07
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,888.07                        Total Comp/Non Comp Receipts:                               $2,888.07
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $1,556.31                        Total Compensable Disbursements:                            $1,556.31
                     Total Non-Compensable Disbursements:              $1,331.76                        Total Non-Compensable Disbursements:                        $1,331.76
                     Total Comp/Non Comp Disbursements:                $2,888.07                        Total Comp/Non Comp Disbursements:                          $2,888.07
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
